department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-6616-99 uilc internal_revenue_service significant service_center advice memorandum for associate district_counsel kentucky-tennessee district from assistant chief_counsel field service subject returns and refunds of levy payments this significant service_center advice responds to your memorandum dated date this document is not to be cited as precedent issue when a levy payment creates an overpayment to a taxpayer’s account and no balance is due for any other period listed in the levy may the overpayment be manually refunded even though more than nine months have elapsed since the date of the levy conclusion under sec_6343 levied property may be returned only in limited situations money may be returned at any time before the expiration of nine months from the date of the levy in addition if a timely request for the return of money is filed or if a determination by the service to return an amount of money is made before the expiration of the nine-month period the money may be returned within a reasonable period of time after the nine-month period if additional time is necessary for investigation or processing in the event an overpayment results from a levy a refund may be made but only within the periods of limitation described in sec_6511 facts the service_center has raised a question regarding the disposition of levy payments some at the service_center think all levy payments applied to a fully paid account where no balance is due on any other period listed on the levy must be manually refunded even if more than nine months have passed since the levy payment was received by the internal_revenue_service others think that if the statute for refunding an overpayment resulting from a levy has expired the excess payment cannot be refunded and should be transferred to an excess collections account the following hypothetical has been offered to flesh out the problem assume the service makes a substitute for return and an assessment in the amount of dollar_figure is fully paid_by levy subsequently the taxpayer files a return showing a tax_liability of dollar_figure and the return does not state a timely refund claim law and analysis the issue posed focuses on the interplay of sec_6343 and sec_6511 sec_6343 authorizes the release of levies and return of property if the service determines that property has been wrongfully levied upon an amount equal to the amount of money levied upon or received from the sale of the property levied upon may be returned at anytime before the expiration of nine months from the date of the levy sec_6511 spells out the limitation on the credit or refund of an overpayment_of_tax sec_6511 requires that a claim_for_refund of an overpayment shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid most levies are made on third parties but it is possible that a levy may be made on property in the possession of a taxpayer if property has been wrongfully levied upon sec_6343 authorizes the service to return an amount of money equal to the amount of money levied upon or received from a sale of seized property at any time before the expiration of nine months from the date of the levy a wrongful_levy action may be brought by a third party and not by a taxpayer whose property is seized see sec_7426 concerning civil actions brought by person sec_1 a refund claim on a late original return even if a substitute for return was made by the service would be timely for tax_payments made up to three years plus any extension of time for filing a return before the later return was filed see revrul_76_511 1976_2_cb_428 sec_6511 other than the taxpayer unless a claim is filed a wrongful_levy action must be begun within nine months of the levy or agreement giving rise to such wrongful_levy action sec_6532 in as part of the taxpayer's bill of rights ii tbor ii p l date the service was authorized to return property including money deposited in the treasury that has been levied upon if it determines the levy was premature or otherwise not in accordance with the administrative procedures of the service the taxpayer has entered into an installment_agreement to satisfy the tax_liability the return of the property will facilitate collection of the tax_liability or the return of the property would be in the best interests of the taxpayer as determined by the taxpayer_advocate and the government these four provisions now codified in sec_6343 cover situations where prior to tbor ii the service could not return levied property even within the nine-month period of sec_6343 sec_6343 also expressly provides that the provisions of sec_6343 including the nine-month time period apply to subsection d in the same manner as if such property had been wrongfully levied upon except no interest is allowed thus the nine-month period to return levied property applies even where the service determines the return of the property would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states sec_6343 as the result of the tbor ii additions to sec_6343 the service may return levied property to a taxpayer without a formal claim being filed by the taxpayer and in such cases by allowing the return payment to be made more than nine months after the levy where the service decides to return the payment within nine months of the levy as we have noted some at the service_center think that levied property must always be returned to a taxpayer when an account is overpaid this view may be based on equitable concerns recently the united_states supreme court defined the role of equity in tolling statutes of limitations in 519_us_347 the court considered late-filed claims for refund where income taxes were overpaid and claims not timely filed because the taxpayers were senile and alcoholic respectively the supreme court held that the refund statute sec_6511 could not be tolled for equitable reasons the court explained the rationale for its holding in the following manner sec_6511 sets forth its time limitations in a highly detailed technical manner reiterates them several times in different ways imposes substantive limitations and sets forth explicit exceptions to its basic time limits that do not include equitable_tolling the court opined that reading equitable_tolling into the refund limitations statute could create serious administrative problems by forcing the service to respond to and perhaps litigate large numbers of late claims further the court was of the opinion that congress would likely have wanted to decide explicitly whether or just where and when to expand the statute's limitations periods rather than delegate to the courts a generalized power to do so wherever it appears that equity so requires accordingly the supreme court held in brockamp that congress did not intend the equitable_tolling doctrine to apply to sec_6511's time and related amount limitations for filing tax_refund claims we note that after brockamp was decided in congress did provide limited and express tolling of the sec_6511 refund statute in very limited circumstances where an individual taxpayer is financially disabled that is unable to manage his or her financial affairs by reason of a medically determinable physical or mental impairment expected to result in death or which has lasted or is expected to last for a continuous period of not less than months see sec_6511 the facts provided to us in your request for advice do not indicate that taxpayers involved in these situations are physically or mentally impaired therefore the recently enacted exception now contained in sec_6511 would not apply to the return of property or a refund to taxpayers under the facts of this advisory of course if a taxpayer is determined to be financially disabled the provisions of sec_6511 should be applied if the requirements of the statute are satisfied the illustration provided with your request does not involve return of levied payments because at the time the taxpayer becomes entitled to the refund the nine-month statute for return of levied property has expired where a substitute for return assessment is made for dollar_figure the assessment is fully paid_by levy and then the taxpayer files his return showing a tax_liability of dollar_figure but does not claim a refund until after the refund statute_of_limitations has expired the levied payments are properly applied to the dollar_figure assessment this illustration involves a refund of tax not a return of levied property since the nine-month statute for return of levied property had expired before the taxpayer filed his return clearly in this illustration the refund can only be made within the refund period provided by sec_6511 to conclude property other than money may be returned at any time under sec_6343 money may be returned any time within nine months after the date of levy in addition when a timely request for the return of money is filed or a determination to return an amount of money is made before the expiration of the nine-month period the money may be returned within a reasonable period of time after the nine-month period provided additional time is necessary for investigation or processing this will insure that if a timely request has been made or the service decides to return money on its own initiative the service will have sufficient time for necessary investigation or processing we note that this conclusion i sec_2 any amounts that are surplus proceeds must also be refunded within the period of limitations set out in sec_6511 supported by delegation_order no rev which delegates the authority to make refunds and credits within the applicable_period of limitations to authorized certifying officers in computing and service centers by implication no authority is delegated to certifying officers in service centers to make refunds and credits or return property outside the applicable_period of limitations please call if you have further questions by sara m coe chief procedural branch
